PER CURIAM.
This is a petition for writ of mandamus seeking an order directing the circuit court to accept a civil complaint filed by the petitioner in which he alleged a violation of his civil rights. The trial court rejected the complaint stating: “[t]his case belongs in Federal Court. It is filed as a violation of a federal statute.” (Emphasis in the original). We grant the petition, as that is *943not a valid reason for rejecting the complaint. A claim under 42 U.S.C. § 1983 may be brought in state court. See Crocker v. Pleasant, 778 So.2d 978, 982 n. 6 (Fla.2001).